DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on November 12, 2021.  
Claims 5-8 have been cancelled.  
Claims 1-4, 9, 11 and 13-14 have been amended.
Claims 5, 8 and 10-12 were previously objected. 
Claims 17-20 are newly added for consideration.
Claims 1-4 and 9-20 are currently allowed.
The objection to “TITILE” is withdrawn in view of the amendment with a new title.
Claim consideration under 35 USC 112 (f) set forth previously has also been withdrawn in views of claim amendments and clarification. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a print management apparatus capable of allocating a schedule item for step processing to an operation period of a process in accordance with a priority schedule command, print management system and non-transitory computer readable medium (see specification, i.e. title and etc.). 
With regard to Claim 1, the closest prior arts of record, Miyata, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive a change of the allocated schedule item from an operator or receive an addition of a schedule item for processing related to the generation of the printed material from the operator; and receive a command for prioritizing one of a new schedule item obtained as a result of the change or the addition and an existing schedule item as a command for processing to be performed when the new schedule item partially or entirely overlaps with the existing schedule item”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 12, 2021 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-4 and 9-13, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 14, the closest prior arts of record, Miyata, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive a change of the allocated schedule item from an operator or receive an addition of a schedule item for processing related to the generation of the printed material from the operator, and receive a command for prioritizing one of a new schedule item obtained as a result of the change or the addition and an existing schedule item as a command for processing to be performed when the new schedule item partially or entirely overlaps with the existing schedule item; and a printed-material generating device that performs the processing related to the generation of the printed material in accordance with the schedule item allocated by the processor of the print management apparatus”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 12, 2021 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 15, the claim is depending from the independent Claim 14, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 16, the closest prior arts of record, Miyata, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receiving a change of the allocated schedule item from an operator or receiving an addition of a schedule item for processing related to the generation of the printed material from the operator; and receiving a command for prioritizing one of a new schedule item obtained as a result of the change or the addition and an existing schedule item as a command for processing to be performed when the new schedule item partially or entirely overlaps with the existing schedule item”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 12, 2021 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 17, the closest prior arts of record, Miyata, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive a change of the allocated schedule item from an operator or receive an addition of a schedule item for processing related to the generation of the printed material from the operator; and receive a command for prioritizing one of a new schedule item obtained as a result of the change or the addition and an existing schedule item as a command for processing to be performed when the new schedule item partially or entirely overlaps with the existing schedule item wherein the processor is configured to allocate another schedule item subsequent to the one of the schedule items to be prioritized based on the command, and the processor is configured to allocate another existing schedule item behind the existing schedule item such that the another existing schedule item does not overlap with a schedule item allocated in front of the another existing schedule item“… receive a change of the allocated schedule item from an operator or receive an addition of a schedule item for processing related to the generation of the printed material from the operator; and receive a command for prioritizing one of a new schedule item obtained as a result of the change or the addition and an existing schedule item as a command for processing to be performed when the new schedule item partially or entirely overlaps with the existing schedule item wherein the processor is configured to allocate another schedule item subsequent to the one of the schedule items to be prioritized based on the command, and the processor is configured to allocate another existing schedule item behind the existing schedule item such that the another existing schedule item does not overlap with a schedule item allocated in front of the another existing schedule item”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on November 12, 2021 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 18-20, the claims are depending from the independent Claim 17, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-4 and 9-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ota (U.S. Pat/Pub No. 2005/0275863 A1) disclose an invention relates to information processing apparatus, information processing method, and information processing program product that achieve efficient image formation in an image forming device connected to a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675